Citation Nr: 0530311	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of shrapnel fragment wounds to the right hand and forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to December 
1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted a 
compensable rating of 10 percent for the shrapnel fragment 
wounds, and the veteran perfected an appeal of the denial of 
a rating in excess of 10 percent.

During the initial review of this case, in July 2004, the 
Board remanded the case to the RO for additional development.  
The RO completed the additional development and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument in his 
behalf in October 2005.

In a July 2005 rating decision, the RO increased the rating 
for the scalp scar to 10 percent, the maximum schedular 
rating assignable.  The decision advised the veteran that the 
action represented a total grant of benefits sought on appeal 
with respect to that issue.  The veteran has not appealed 
that decision.  Thus, it is not presently before the Board.

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran's shrapnel fragment wound residuals manifest 
with asymptomatic small scars, good range of motion on 
flexion of the proximal interphalangeal joints of the right 
index and right middle finger, complete loss of range of 
motion on flexion of the distal interphalangeal joints of 
those fingers, and some loss of strength of the right hand.  
No loss of sensation of the fingertips is manifested.

2.  No ankylosis is manifested, and limitation of motion to a 
gap of at least two inches (5.1 cm) between the fingertip, 
right index or long (middle) finger, and the transverse fold 
of the left palm, has not been more nearly approximated, nor 
has limitation of motion on extension to 30 degrees or more 
has not been more nearly approximated.

3.  A moderately severe injury to either a Muscle Group VII 
or Muscle Group VIII muscle has not been more nearly 
approximated.


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
residuals of shrapnel fragment wounds of the right hand and 
forearm have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.45, 4.56, 4.59, 
4.71a, Diagnostic Codes 5307, 5308, 5223, Note (a) (in effect 
prior to August 26, 2002), Diagnostic Code 5229 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an October 2004 letter, pursuant to a Board 
remand, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the October 2002 SOC, and a July 
2005 Supplemental Statement of the Case (SSOC).  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the October 2002 SOC 
included a summary of the relevant VCAA regulatory provisions 
of 38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claim file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Relevant law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA regulations require 
that disability evaluations be based upon the most complete 
evaluation of the condition that can be feasibility 
constructed with interpretation of examination reports, in 
light of the whole history, so as to reflect all elements of 
the disability.  Medical as well as industrial history is to 
be considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  
Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion.  Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied only from the effective date of the 
change forward, unless the regulation specifically provides 
for retroactive application.  38 U.S.C.A. § 5110(g);  
VAOPGCPREC 3-2000 (April 10, 2000); VA O.G.C. Prec. Op. No. 
7-2003 (Nov. 19, 2003).

Analysis

Historically, the service medical records reflect that, in 
June 1945, while serving in the invasion of Luzon, 
Philippines Islands, the veteran was wounded in the right arm 
and right hand by a shell fragment.  The wound was treated 
with sulfa powder and a dressing, and the service medical 
records do not reflect that the wound precluded his return to  
duty.  A November 1946 rating decision granted service 
connection for the residuals of the wound with a 
noncompensable evaluation, effective December 1945.  The 
veteran's current application for an increase was received by 
the RO in October 1999.  In the interim, prior rating 
decisions determined that the symptomatology of the veteran's 
fingers was not part of the residuals of his fragment wound.

In a January 1999 statement, the veteran related that his 
right index and middle fingers had very little movement, and 
that they were very painful.  An August 1999 report of 
L.G.M., M.D., one of the veteran's private providers, 
reflects that his examination of the veteran revealed a loss 
of approximately 50 percent of the range of motion at the 
distal interphalangeal joints of the right index and right 
middle fingers, and that the right hand grip strength was 25 
percent less than that of the left hand.  In a September 1999 
statement, he related that the stiffness in his affected 
fingers resulted in his not being able to use his right, 
dominant, hand.

The November 1999 VA examination report reflects that the 
veteran related that his wound caused severe damage of the 
right index and right middle fingers, which resulted in his 
hospitalization for 10 days.  Surgery was postponed due to 
significant swelling, but the wound healed spontaneously.  He 
reported that he sustained scars of the right index and right 
middle fingers which caused severe loss of degrees of 
limitation of motion of both fingers.  He also complained of 
some numbness and tingling in both fingers, particularly 
during cold weather.  The veteran denied any prior surgeries 
and the taking of any medication for his finger symptoms.  
Physical examination revealed a few small scars on the 
anterior surface of the right index and right middle finger.  
The scar was approximately 1 to 2 cm long.  There was no 
significant wasting or atrophy, and there was no cyanosis or 
clubbing of the fingers.  He was able to flex both fingers 
from 0 to 80 degrees, and he had slight decrease in the grip 
strength of his right hand of 3/5 when compared to 5/5 on his 
left.  He was able to use his right hand with writing and 
pushing, but the strength of his right index and middle 
fingers was slightly decreased when compared to the left.  
The examiner rendered a diagnosis of history of severe wound 
of the right hand with residuals of slight decrease in the 
range of motion and strength of the right index and middle 
fingers of 3/5.

The May 2001 rating decision determined that the veteran's 
right index and right middle finger symptomatology was not 
part of his fragment wound residuals.  An October 2001 VA 
examination report reflects that the examiner reviewed the 
November 1999 examination report and the history the veteran 
provided at that examination, as well as Dr. M's report.  The 
examiner noted the veteran's complaints of ongoing pain, 
numbness, and tingling sensation.  Physical examination 
revealed a small scar on the anterior surface of the right 
index finger and the right middle finger, which were very 
small, about 1 to 2 cm.  There was no evidence of significant 
wasting or atrophy.  

The veteran manifested good flexion of the proximal 
interphalangeal joint of both the right index and right 
middle fingers, with complete loss of flexion of the distal 
interphalangeal joints of both fingers.  Strength of the 
right hand was 3/5 as compared to 5/5 on the left.  He had 
good sensation in the tips of his fingers.  The veteran is 
right hand dominant, and the examiner noted that the veteran 
could still write with his right hand despite the loss in 
grasp strength.  The examiner rendered a diagnosis of history 
of shrapnel wound injury to the right hand, resulting in 
decreased range of motion as described in the examination 
report, particularly in the right index and right middle 
finger.  The examiner opined that the veteran's right index 
and right middle finger symptomatology was related to his 
shrapnel wound.

Upon receipt of the October 2001 examination report, the May 
2002 rating decision determined the veteran's finger 
symptomatology to be part of the shrapnel wound residuals and 
granted a compensable evaluation of 10 percent.  The 
veteran's Notice of Disagreement reflects that the primary 
basis of his appeal of the evaluation is due to the many 
attempts required to show that his finger symptomatology was 
part of the residuals of his fragment wound.  He reiterated 
this argument in his substantive appeal.

The veteran's fragment wound residuals were initially rated 
analogously under the criteria for an injury to a Muscle 
Group VII injury.  38 C.F.R. § 4.56, Diagnostic Code 5307.  
The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement. 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56.

Muscle Group VII involves the function of the fingers.  A 
moderate injury to a Muscle Group VII muscle warrants an 
evaluation of 10 percent.  Diagnostic Code 5307.  A 
moderately severe injury warrants an evaluation of 30 percent 
for the dominant side and 20 percent for the non-dominant 
side.  Id.

Notwithstanding the history of the wound provided by the 
veteran, the Board finds no evidence in the record to suggest 
that the veteran's original wound had muscle involvement.  As 
noted, the record of the wound does not reflect that the 
veteran was even hospitalized.  This is also the case with an 
alternative record compiled by the Office of the Surgeon 
General, Department of the Army.  The service medical records 
reflect that the veteran was hospitalized in August 1945 for 
gastritis.  There is no indication that his wound played any 
role in his hospitalization.  The service medical records 
reflect no evidence of muscle debridement, infection, or 
prolonged hospitalization as a result of the shrapnel wound.  
Further, the October 1946 VA examination report noted no 
evidence of muscle involvement and found no manifestation of 
after effects of the wound.  The examiner described the scars 
as superficial.  Thus, the Board finds that the veteran's 
shrapnel wound residuals do not more nearly approximate a 30 
percent evaluation for a moderate or moderately severe Muscle 
Group VII injury.  38 C.F.R. § 4.3, 4.7, Diagnostic Code 
5307.

Moreover, the veteran's grip strength was 3/5 on VA 
examinations, and his private physician estimated a 25 
percent decrease in strength in the right hand as compared to 
the left.  Such findings do not approximate moderately severe 
muscle impairment.

The rating criteria for ankylosis and limitation of motion of 
the fingers changed effective August 26, 2002, which was 
after the RO received the veteran's claim.  See 67 Fed. Reg. 
48784- 48787 (July 26, 2002).  The SSOC informed the veteran 
of the change, and the RO evaluated his condition under both 
criteria, so the Board may do likewise.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Disability of multiple fingers is rated on the basis of 
ankylosis, unfavorable or favorable, or limitation of motion.  
Further, the amputation rule provides that the combined 
rating for disability of an extremity shall not exceed the 
rating for an amputation at the elective level.  38 C.F.R. 
§ 4.68.  Ratings for multiple finger amputations apply to 
amputations at the proximal interphalangeal joints or through 
proximal phalanges.  Diagnostic Code 5151, Note (a).  
Amputations at distal joints, or through distal phalanges, 
other than negligible losses, are rated as prescribed for 
favorable ankylosis of the fingers.  Diagnostic Code 5151, 
Note (c).

Under the prior criteria, favorable ankylosis or limitation 
of motion permitting flexion of the tips to within 2 inches 
(5.1 cm) of the transverse fold of the palm of the hand 
warranted an evaluation of 20 percent.  Diagnostic Code 5223, 
Note (a) (in effect prior to August 26, 2002).  Limitation of 
motion to within less than 2 inches but 1 inch or more, 
warranted a 10 percent evaluation.  Id.  Limitation of motion 
of less than one inch (2.5 cm) in either direction was not 
considered disabling.  Id.  When considered under these 
criteria, the veteran's symptomatology more nearly 
approximates a 10 percent evaluation.  38 C.F.R. §§ 4.3, 4.7.  
The November 1999 examination report reflects that he 
manifested range of motion on flexion of 0 to 80 degrees, and 
the examiner at the October 2001 examination noted good range 
of motion.  Flexion to 80 degrees would bring the tips of the 
affected fingers to less than 2 inches of the transverse fold 
of the palm, even with complete loss of flexion of his distal 
interphalangeal joints.  A higher, 20 percent rating, is not 
more nearly approximated under the prior criteria, as the 
veteran's limitation of motion on flexion still allows him to 
come within less than 2 inches of touching the transverse 
fold of the palm.

The current criteria redesignated the middle finger the long 
finger.  For ease of reading, the Board will still refer to 
it as the middle finger.  Under the current criteria,  
limitation of motion of either the index or middle finger of 
either hand permitting flexion of the tips to within 1 inch 
(2.5 cm) of the proximal transverse fold of the palm warrants 
a 10 percent evaluation.  Less than one inch (2.5 cm) is 
noncompensable.  Diagnostic Code 5229 (2005).  Any limitation 
of motion of the ring finger is noncompensable.  Id.  The 
criteria do not provide for a higher rating for finger 
symptomatology other than that involving the thumb.

Under the current criteria, the veteran's right index and 
right middle finger symptomatology still more nearly 
approximates a 10 percent evaluation, as he need only 
manifest a gap of 1 inch or more between the tips and 
proximal transverse fold of the palm.  Diagnostic Code 5229 
(2005).  A higher, 30 percent evaluation has not been more 
nearly approximated, as the 10 percent evaluation is the only 
evaluation provided for, unless there is evidence of 
involvement of the thumb.  Diagnostic Code 5223.  Thus, the 
veteran's right hand symptomatology of his fragment wound 
residuals more nearly approximate a 10 percent evaluation, 
which the Board finds adequately compensates him for his 
functional loss due to pain, stiffness, and limitation of 
motion.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of shrapnel fragment wounds, right hand and 
forearm, is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


